IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30888
                         Conference Calendar
                          __________________


NOBLE MARSHALL,

                                       Plaintiff-Appellant,

versus

DUNCAN S. KEMP;   JEFFERSON D. HUGHES,
Criminal Judge;   JAMES F. KUHN, Judge;
PAT DUNN; CLARA   E. TOOMBS; SCOTT SLEDGE;
JOHN J. DAHMER;   CYNTHIA JOHNSON;
MICHAEL PAWLUS,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. CA-93-2359-H
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In this 42 U.S.C. § 1983 action, Noble Marshall appeals from

the district court's denial of his motions for reconsideration.

We have reviewed the record and the district court's opinion and

find no reversible error.

     On appeal, Marshall can present no legal points arguable on

their merits, and the appeal is frivolous.     See Howard v. King,


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-30888
                               -2-

707 F.2d 215, 220 (5th Cir. 1983).    Because the appeal is

frivolous, it is DISMISSED.   See 5th Cir. Rule 42.2.   We caution

Marshall that any additional frivolous appeals filed by him will

invite the imposition of sanctions.    To avoid sanctions, Marshall

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous because they have

been previously decided by this court.

     APPEAL DISMISSED.